Citation Nr: 0433899	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment, or for special adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to automobile and adaptive 
equipment or for adaptive equipment only.  The veteran 
subsequently perfected this appeal.

The June 2003 rating decision also denied evaluations greater 
than 60 percent for peripheral neuropathy of the right and 
left lower extremities.  The veteran did not appeal these 
issues and as such, they are not currently before the Board.  

In December 2004, the Board granted the veteran's motion to 
advance his case on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is unable to drive as a result 
of service-connected bilateral peripheral neuropathy, for 
which he is currently receiving separate 60 percent 
evaluations.  He indicates that he needs adaptive equipment 
so that he can accelerate or use the brake with his hands.  
He believes that veterans who cannot drive safely because of 
a service-connected disability should be eligible for 
adaptive equipment.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate his claim; (2) of the 
information and evidence that he is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in his possession that pertains to his claim.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In May 2003, the RO sent the veteran a letter regarding his 
claims for automobile adaptive equipment and for increased 
evaluations for peripheral neuropathy.  On review, it does 
not appear that this letter specifically advised the veteran 
of the evidence needed to substantiate his claim for 
entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment, or for special adaptive equipment only.  
As such, further compliance with the notification provisions 
of the VCAA is warranted.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where the veteran has service-connected loss or 
permanent loss of use of one or both feet; loss or permanent 
loss of use of one or both hands; or permanent impairment of 
vision of both eyes as defined by 38 C.F.R. 
§ 3.808(b)(1)(iii) (2004).  For adaptive equipment 
eligibility only, the veteran must have ankylosis of one or 
both knees or one or both hips.  See 38 C.F.R. § 3.808 
(2004).  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will constitute loss of use 
of the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will also be taken as loss of use of the foot.  See 
38 C.F.R. § 4.63 (2004).  

The veteran underwent a peripheral nerves examination in May 
2003.  The veteran argues that the examination was not 
conducted by a neurologist and therefore, was inadequate.  In 
September 2004, the veteran's representative also argued that 
the examination was inadequate and asked that the Board 
remand the case to obtain an opinion as to whether or not the 
veteran has loss of use or has lost all effective function of 
his feet.  

The Board has reviewed the examination in question.  The 
examiner reported the veteran's complaints and set forth 
various physical findings related to service-connected 
peripheral neuropathy.  However, it does not appear that the 
examiner addressed all of the criteria relevant to 
determining eligibility for the benefit sought on appeal.  
Specifically, the examiner did not provide an opinion 
regarding whether there is loss of use of one or both feet.  
Consequently, the Board finds that additional VA examination 
is warranted.  

Accordingly, this case is REMANDED as follows:

1.  The RO should specifically notify the 
veteran of the evidence necessary to 
substantiate his claim for entitlement to 
a certificate of eligibility for 
assistance in acquiring an automobile or 
other conveyance with special adaptive 
equipment, or for special adaptive 
equipment only; of the information and 
evidence he is responsible for providing; 
and of the evidence that VA will obtain.  
The veteran should also be requested to 
provide any evidence that pertains to his 
claim.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: a neurological examination 
to determine the nature and severity of 
the veteran's service-connected 
peripheral neuropathy of both lower 
extremities and to provide an opinion 
regarding loss of use.  All necessary 
tests and studies should be conducted and 
the claims folder should be available for 
review in conjunction with the 
examination.  

The examiner is asked to describe the 
nature and severity of functional 
limitations resulting from the veteran's 
service-connected peripheral neuropathy, 
including:

(a) whether there is any ankylosis of the 
knee, complete ankylosis of 2 major 
joints of an extremity, or shortening of 
the lower extremity;  

(b) whether there is complete paralysis 
of the external popliteal nerve (common 
peroneal) and consequent, footdrop, 
accompanied by characteristic organic 
changes including trophic and circulatory 
disturbances and other concomitants 
confirmatory of complete paralysis of 
this nerve; and

(c) whether the resulting level of 
functional impairment from the veteran's 
service-connected bilateral peripheral 
neuropathy is such that balance and 
propulsion, etc., could be accomplished 
equally well by an amputation stump with 
prosthesis.  

All findings and the reasons and bases 
therefore should be set forth in detail.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to a certificate of 
eligibility for assistance in acquiring 
an automobile or other conveyance with 
special adaptive equipment, or for 
special adaptive equipment only.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




